United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3243
                                   ___________

Deborah J. Blake,                   *
                                    *
      Plaintiff - Appellant,        * Appeal from the United States
                                    * District Court for the
      v.                            * Western District of Missouri.
                                    *
Jo Anne B. Barnhart, Commissioner   *      [UNPUBLISHED]
of Social Security,                 *
                                    *
      Defendant - Appellee.         *
                               ___________

                             Submitted: February 14, 2003

                                 Filed: June 9, 2003
                                  ___________

Before LOKEN,* RILEY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

      Deborah Blake applied for Social Security disability and supplemental security
income benefits, alleging that she became disabled on September 27, 1998, following
a January 1998 motor vehicle accident. After an evidentiary hearing, the
administrative law judge found that Ms. Blake suffers from osteoarthrosis and back
disorders which are severe but not listed impairments; that she cannot perform her


      *
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
past relevant work as institutional cook, poultry lineworker, housekeeper, and laundry
worker; but that she has the residual functional capacity to perform a significant range
of sedentary work, such as addresser and touch up screener, and is therefore not
disabled. Ms. Blake petitioned for judicial review of this adverse final agency action.
The district court1 affirmed, concluding that the ALJ’s decision is supported by
substantial evidence on the administrative record as a whole.

       On appeal, Ms. Blake argues that the ALJ’s finding regarding her residual
functional capacity -- that she can “lift a maximum of 10 pounds; sit or stand for 1
hour; walk 30 minutes; is limited in overhead reaching; is slightly limited in reaching
outward; should only occasionally climb, balance, kneel, stoop, or crawl; and should
avoid hazardous equipment” -- is unacceptably vague in that it fails to quantify any
precise limitation, is incomplete in that it fails to address all her limitations, and fails
to cite supporting record evidence. However, after careful review of the
administrative record, we agree with the Commissioner that any weakness in the
ALJ’s description of Ms. Blake’s residual functional capacity is merely an “arguable
deficiency in opinion-writing” that “had no practical effect on the outcome of the
case.” Brown v. Chater, 87 F.3d 963, 966 (8th Cir. 1996) (quotation omitted).
Accordingly, the judgment of the district court is affirmed for the reasons stated in
the court’s order dated June 25, 2002. See 8th Cir. Rule 47B.

       A true copy.

              Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



       1
       The HONORABLE DEAN WHIPPLE, Chief Judge of the United States
District Court for the Western District of Missouri.

                                            -2-